Lowe, J.
judge, The parties, plaintiffs and defendant, were creditors of the estate of Leonard Frank, deceased. Their claims had severally been filed and allowed, to which no objection of record appears.
The administrator, under a license granted to him by the county court, had sold certain lands in order to pay the *43debts of the estate. The money realized from such sale, or a part thereof, was paid into the office of the county judge. Afterwards the county judge paid to Cress $844.47, being a little more than one-balf of Ms claim as proved up and allowed, and took a receipt therefor. From the payment or receipt the appellant took an appeal to tbe District Court, which was afterwards dismissed, but for wbat cause does not appear. Yet we can readily conjecture that it was for tbe reason tbe appeal bad been taken from a mere ministerial act of the judge, and not from any decree, decision or order contemplated by section 267 of the Revision made and entered of record. From tbe order of dismissal by tbe District Court, the same parties appeal to this court, and must take from us also a denial of a bearing, because tbe record presents.no legitimate question for our determination.
Affirmed.